DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Kuboyama et al. (U.S. Patent Application Publication 2012/0274737) and Mangla et al. (U.S. Patent Application Publication 2019/0197327) do not teach nor suggest in detail that if the first display mode is switched to the second display mode, display of the second display mode is controlled based on whether the previously-adjusted display region of the second display mode was stored, controlling the display unit to display the second display region based on the default position of the first display region without using the adjusted position of the first display region if it is determined that the position of the second display region had not been adjusted, and controlling the display unit to display the second display region based on the position of the second display region which had been adjusted if it is determined that the position of the second display region had been adjusted and stored as set forth in claim 1 as amended (In remarks filed on 02/12/2022 on page 13, line 1 through page 14, line 2). Kuboyama et al. and Mangla et al. only teaches a display mode being adjustable within a preset range that has been stored, which is different from displaying the second display region based on the default position of the first display region without using the adjusted position of the first display region when the position of the second display region had not been adjusted, and displaying the second display region based on the position of the second display region which had been adjusted when the position of the second display region had been adjusted and stored.

Furthermore, prior art, alone in or combination, fails to teach or fairly suggest, the combination of elements described below:
A display system comprising: a shooting unit configured to shoot a periphery of a vehicle and obtain a shot image; a display unit configured to display a display region cut out from the shot image; and at least one processor with a memory comprising instructions that, when executed by the processor, cause the processor to at least: control a display mode of the display unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is a wide-angle display region relative to the first display region, in accordance with a first user instruction; and adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction, and store the adjusted position, wherein an adjustable amount of the second display region is smaller than an adjustable amount of the first display region; and when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode, determine whether the position of the second display region had been adjusted -2-and stored before the second display mode was switched to the first display mode; and if it is determined that the position of the second display region had not been adjusted, control the display unit to display  the second display region based on the default position of the first display region without using the adjusted position of the first display region, and if it is determined that the position of the second display region had been adjusted and stored, control the display unit to display the second display region based on the position of the second display region which had been adjusted (Independent claim 1; claims 2, 5, and 7 depend from claim 1).  
A vehicle control apparatus comprising: a traveling controller that is to be mounted in a vehicle and is configured to control traveling of the vehicle; a shooting unit that is controlled by the traveling control unit, and is configured to shoot a periphery of the vehicle and obtain a shot image; a display unit configured to display a display region cut out from the shot image, -4-at least one processor with a memory comprising instructions, when executed by the processor, causing the processor to at least: control the display mode of the display unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is a wide-angle display region relative to the first display region, in accordance with a first user instruction; and adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction, and store the adjusted position, wherein an adjustable amount of the second display region is smaller than an adjustable amount of the first display region; when a display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode, determine whether the position of the second display region had been adjusted and stored before the second display mode was switched to the first display mode; if it is determined that the position of the second display region had not been adjusted, control the display unit to display the second display region based on the default position of the first display region without using the adjusted position of first display region, -5-if it is determined that the position of the second display region had been adjusted and stored, control the display unit to display the second display region based on the position of the second display region which had been adjusted (Independent claim 8).  
A display control method that is executed in a display system including: a shooting unit configured to shoot a periphery of a vehicle and obtain a shot image; and a display unit configured to display a display region cut out from the shot image, the display control method comprising: controlling the display mode of the display unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is a wide-angle display region relative to the first display region, in accordance with a first user instruction; adjusting, from a default position, a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction, and store the adjusted position, wherein an adjustable amount of the second display region is smaller than an adjustable amount of the first display region; when a display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode, determining whether the position of the second display region had been adjusted and stored before the second display mode was switched to the first display mode; displaying the second display region based on the default position of the first display region without using the adjusted position of the first display region when the position of the second display region had not been adjusted, and displaying the second display region based on the position of the second display region which had been adjusted when the position of the second display region had been adjusted and stored (Independent claim 9).  
A display control method that is executed in a vehicle control apparatus including: a traveling controller that is to be mounted in a vehicle and configured to control traveling of the vehicle; a shooting unit that is controlled by the traveling control unit, and is configured to shoot a periphery of the vehicle and obtain a shot image; and a display unit configured to display a display region cut out from the shot image, the display control method comprising: -7-switching a display mode of the display unit between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is a wide-angle display region relative to the first display region, in accordance with a first user instruction; adjusting, from a default position, a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction and store the adjusted position, wherein an adjustable amount of the second display region is smaller than an adjustable amount of the first display region; when a display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode, determining whether the position of the second display region had been adjusted and stored before the second display mode was switched to the first display mode; displaying the second display region based on the default position of the first display region without using the adjusted position of first display region when the position of the second display region had not been adjusted, and displaying the second display region based on the position of the second display region which had been adjusted when the position of the second display region had been adjusted and stored (Independent claim 10). 
A non-transitory computer-readable storage medium storing a program causing a computer to operate to: control a display mode for displaying a display region cut out from an image of a periphery of a vehicle shot by a shooting unit to switch between a first display mode for displaying a first display region as the display region and a second display mode for displaying a second display region, as the display region, that is a wide-angle display region relative to the first display region, in accordance with a first user instruction; adjust, from a default position, a position of the display region corresponding to the display mode to be controlled, in accordance with a second user instruction, and store the adjusted position, wherein an adjustable amount of the second display region is smaller than an adjustable amount of the first display region; when the display mode is switched to the second display mode from the first display mode in a state in which the first display region has been adjusted in the first display mode, determine whether the position of the second display region had been adjusted and stored before the second display mode was switched to the first display mode; display the second display region based on the default position of the first display region without using the adjusted position of first display region when the position of the second display region had not been adjusted; and -9-display the second display region based on the position of the second display region which had been adjusted when the position of the second display region had been adjusted and stored (Independent claim 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 10, 2022